  

r_=irrrnthisinform`ati_pnt`d"rd¢r_ifiry youi¢caée:" ' ` `

l

 

r Debtori Pajazit Niorina
First Name Midd|e Name Last Narne
§ Debtor 2 Lumnie Agushi

 

i(Spouse if, tilirrg) First Nar'rie Nlidd|e Name Last Narne

United States Ban|<ruptcy Courtfor the: D|STRICT OF NE\N iViEXiCO

 

Case number
(if Known)

 

|:] Check ifthis is an
amended filing

l

Otiicia| Form 108
Statement of intention for individuals Fiiing Uncier Chapter 7 ms

if you are an individual filing under chapter 7, you must fill out this form if:
l creditors have claims secured by your property, or

n you have leased personal property and the lease has riot expired.

¥ou must file this form with the court within 30 days after you tile your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

if two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possibie. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured C|aims

1. For any creditors that you listed in Part 1 ofScheciule D: Creditors Who Have C|aims Secured by Property (Officia| Form 1060), Flll in the
information beiow.

identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
.. secures a debt? as exempt on Scheduie C?
CreditOr'S First Financiai New lVlexico Fec£eral |:i Surrenderthe property |:| NO
nam@f CU |:i Retain the property and redeem it.
o Yes

§ Retain the property and enter into a
Rea)‘i‘irmatr'on Agreement.
|:i Retain the property and iexpiaini:

Des¢rimion of 2011 'royota Camry 39,000 miles
property AVEl'age condition per
securing debt edmunds-Com

 

 

CreditOr`S First Financiai New Niexico Federai l'_"_`l Surrenderthe property § No
name: CU i:i Retain the property and redeem it.

L_..i Yes

. . g Retain the property and enter into a
Descrlptlon Of 2011 Toyota Corolia 90,000 Reammamm Agreemem_

property mixes _ _ i:l Retain the property and [expiain]:
Securmg debt Average condition per

edmunds.com

 

 

Cred`ltor'$ lD Housing Agency_ E| Surrender the property. ij NO
namef l:l Retain the property and redeem it.
l Retain the property and enter into a l YES
Ochiai Form 108 Statement of intention for individuals Filing Under Chapter 7 _ page 1
Sottware Copyright (c) 1996»2018 Best Case, LLC -vwvw,bestcasercom Eest Case Bani<ruptcy

Case 19-10124-]7 Doc 5 Filed 01/25/19 Entered 01/25/19 07:50:22 Page 1 of 2

Debtor 1 Pajazit Morina

 

 

DebiOiZ Lumnie Agushi Case number rrrrmcwnr
Description of 4603 Doug|as Macarthur Rd_ NE Reaitirmation Agreement
property Albuquerque, Nilli 87110 5 Retalrr the property and [explairr]:

S@Cul'ing deth Bernaiiilo County
Vaiue per ziiiow.com

 

 

mist ¥our Unexpired Persona| Property Leases

For any unexpired personal property lease that you listed in Scheduie G: Executory Contracts and Unexpired Leases (Officiai Form 106(3}, fill
in the information beiow. Do not list real estate ieases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You rnay assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Vlfrll the lease be assumed?
Lessor's name: § No
Description of leased

Property: ij Yes
Lessor's name: |:| NO
Description of leased

Property: l:i Yes
Lessor's name: [:| NO
Description of leased

Property: L_.i Yes
l_essors name: |:| No
Description of leased

Property: [:] Yes
Lessor's name: § No
Description of leased

Property: ij Yes
Lessor's name: Ei No
Description of leased

Property: E:i Yes
Lessor's narne: l:'| NQ
Descrlption of leased

Property: i:| Yes

 

Sign Beiow

Under penalty of perjury, i declare that l have indicated my intention about any property of my estate that se ures
property that is subject to an /unefpired iease.

X lsi Pajazit Niorina>f% X lsi Lumnie Agushi

ebt and any personal

  

 

 

 

 

Pajazit lViori£rA¥'/- r’ / Lumnie Agushi "/ y y v

Signature ZDE ' 1 Signature of Debtor 2

Da'fe January 15, 2019 Date January 15, 2019
Offlciai Form 108 Statement of intention for individuals Filing Under Chapter 7 page 2
Sonware Copyright (c) 1336-2018 Best Case, LLC -www.bestcasercom Best Case Bankruptcy

Case 19-10124-]7 Doc 5 Filed 01/25/19 Entered 01/25/19 07:50:22 Page 2 of 2

